                      IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   AUGUSTA DIVISION


ANTHONY SCOTT DEAN,

              Petitioner,

       V.                                                 CV 116-036


TREVONZA BOBBITT, Warden,

              Respondent.


                                          ORDER




       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which objections have been filed. (Doc. no. 26.)

Petitioner does not offer any new evidence or argument that warrants deviating from the

Magistrate Judge's recommendation. Rather, Petitioner's objections are predicated on the

incorrect assertion this Court previously determined he was entitled to an evidentiary hearing

when previously granting a stay and abeyance. However, as the record reflects, the Court

granted a stay and abeyance in the federal proceedings to allow Petitioner an opportunity to

comply with the exhaustion requirements of the Antiterrorism and Effective Death Penalty

Act of 1996. (See doc. nos. 12, 14.) The Court recognized Petitioner had unexhausted

claims for ineffective assistance of counsel and a "colorable argument" for filing a

successive state habeas petition. The state courts disagreed.

       Nevertheless, a ruling on exhaustion in no way equates to a ruling Petitioner is

entitled to a hearing in federal court under the applicable federal standards.        As the

Magistrate Judge thoroughly explained in the Report and Recommendation currently under

consideration,(doc. no. 24), Petitioner does not meet the requirements for holding a federal
hearing, and Petitioner's objections offer nothing showing otherwise. Accordingly, the

Court OVERRULES the objections, ADOPTS the Report and Recommendation of the

Magistrate Judge as its opinion, and DENIES the instant petition, brought pursuant to 28

U.S.C. § 2254, without an evidentiary hearing.

       Further, a prisoner seeking relief under § 2254 must obtain a certificate of

appealability ("COA") before appealing the denial of his application for a writ of habeas

corpus. This Court "must issue or deny a certificate of appealability when it enters a final

order adverse to the applicant."        Rule 11(a) to the Rules Governing Section 2254

Proceedings. This Court should grant a COA only if the prisoner makes a "substantial

showing of the denial of a constitutional right." 28 U.S.C. § 2253(c)(2). For the reasons set

forth in the Report and Recommendation, and in consideration of the standards enunciated in

Slack V. McDaniel. 529 U.S. 473, 482-84 (2000), Petitioner has failed to make the requisite

showing. Accordingly, the Court DENIES a COA in this case.' Moreover, because there

are no non-frivolous issues to raise on appeal, an appeal would not be taken in good faith,

and Petitioner is not entitled to appeal informa pauperis. S^ 28 U.S.C. § 1915(a)(3).

       Upon the foregoing, the Court CLOSES this civil action and DIRECTS the Clerk to

enter final judgment in favor of Respondent.

       SO ORDERED thi                day                             2019, at Augusta, Georgia.




                                             J. KANl^ HALL,CHIEF JUDGE
                                            ■UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF GEORGIA




         '"If the court denies a certificate, the parties may not appeal the denial but may seek a
certificate fi-om the court of appeals under Federal Rule of Appellate Procedure 22." Rule 11(a)
to the Rules Governing Section 2254 Proceedings.
                                                2
